Name: Commission Regulation (EC) NoÃ 181/2005 of 2 February 2005 amending Regulation (EEC) NoÃ 2191/81 on the granting of aid for the purchase of butter by non-profit making institutions and organisations
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  legal form of organisations
 Date Published: nan

 3.2.2005 EN Official Journal of the European Union L 30/8 COMMISSION REGULATION (EC) No 181/2005 of 2 February 2005 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit making institutions and organisations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 15 thereof, Whereas: (1) Commission Regulation (EEC) No 2191/81 (2) provides for the grant of aid for the purchase of butter by non-profit making institutions and organisations. In view of the current situation on the butter market, the level of sales under that Regulation, the reduction in the butter intervention price and the subsequent reduction of aid levels in other butter support schemes, the aid amount should be reduced. (2) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 2(1) of Regulation (EEC) No 2191/81, the amount of EUR 100 is replaced by the amount EUR 80. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 213, 1.8.1981, p. 20. Regulation last amended by Regulation (EC) No 921/2004 (OJ L 163, 30.4.2004, p. 94).